Citation Nr: 1540268	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  14-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to March 2004.  Unfortunately, he died in November 2011.  The appellant in this case is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Roanoke, Virginia, currently has jurisdiction of this case.  

In April 2015, the appellant testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  The transcript of the hearing is associated with the claims file and has been reviewed.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The VBMS e-folder includes the April 2015 Board hearing transcript.  As stated above, this document has been associated with the Veteran's file.  The Virtual VA e-folder does not include any additional relevant evidence.


FINDINGS OF FACT

1.  The death certificate shows that Veteran died in November 2011.  The cause of death was listed as pulmonary thromboembolism with no other conditions contributing to his death.  

2.  At the time of the Veteran's death, service connection was in effect for the following disabilities: traumatic arthritis of the right ankle, evaluated as 20 percent disabling; degenerative arthritis of the lumbar spine, evaluated as 20 percent disabling; left knee chondromalacia patella, evaluated as 10 percent disabling; right knee chondromalacia patella, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral plantar fasciitis with plantar warts and degenerative changes, evaluated as 0 percent disabling; left ear hearing loss, evaluated as 0 percent disabling; and seborrheic dermatitis with bilateral onychomycosis, evaluated as 0 percent disabling.  

3.  The Veteran's service-connected right ankle disability was a principal or contributory cause of his death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for the cause of death, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001). 
II.  Merits of the Claim

The appellant seeks service connection for cause of the Veteran's death.  Her primary contention is that the Veteran's service-connected right ankle disability and subsequent surgeries thereafter, substantially contributed to his cause of death.  She explained that after the in-service surgeries for his service-connected right ankle disability, he developed deep vein thrombosis in his lower right extremity.  The appellant contends that the deep vein thrombosis led to the pulmonary thromboembolism, which caused his untimely demise.  See the July 2013 personal statement and April 2015 Board hearing transcript.  

Dependency and indemnity compensation (DIC) is available to a surviving spouse who can establish, among other things that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); see also § 3.303(a) (2015).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

In this case, the Certificate of Death shows that the Veteran died in November 2011, due to pulmonary thromboembolism.  No other conditions were listed as contributing to his death.  
At the time of this death, service connection was in effect for the following disabilities: traumatic arthritis of the right ankle, evaluated as 20 percent disabling; degenerative arthritis of the lumbar spine, evaluated as 20 percent disabling; left knee chondromalacia patella, evaluated as 10 percent disabling; right knee chondromalacia patella, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral plantar fasciitis with plantar warts and degenerative changes, evaluated as 0 percent disabling; left ear hearing loss, evaluated as 0 percent disabling; and seborrheic dermatitis with bilateral onychomycosis, evaluated as 0 percent disabling.  

In support of her claim, the appellant submitted a statement from R.C., M.D.  In a June 2013 medical statement, Dr. R.C. indicated that he reviewed the Veteran's service treatment records and post service treatment records.  In his review of the service treatment records, he noted that the Veteran dislocated his right ankle resulting in a bimalleolar fracture of the tibia and fibula in April 2000.  An open reduction and internal was performed thereafter.  In June 2000, the Veteran was given Jobst compression stockings to reduce the swelling in the legs and ankles and aid in venous blood flow.  Dr. R.C. stated that this was an indication that deep venous thrombosis (DVT) was a concern.  In August 2001, magnetic resonance imaging (MRI) testing showed non-union fracture of the distal left fibula and an osteo-alveolar defect of the tibia, and in October 2001, the Veteran was requested to not apply any weight to the right ankle.  Dr. R.C. explained that these entries show continuing problems with the right ankle, which can lead to DVT.  Later that same month, an arthroscopy of the right ankle with debridement of scar tissue was performed, and the Veteran was placed in a CAM (Controlled Ankle Movement) walking boot postoperatively.  In December 2002, the Veteran was diagnosed with sympathetic dystrophy of the right ankle.  Dr. R.C. referred to its more recent medical terminology as "[c]hronic regional pain syndrome or [c]ausalgia," and explained that it is one of the most painful chronic conditions known, rating it above amputation and childbirth.  He further added that the chronic pain frequently leads to psychological problems, often initiated by trauma or surgery, and can contribute to inactivity which is another cause of DVT.  

In his review of the post service medical records, Dr. R.C. noted diagnoses of posttraumatic stress disorder (PTSD), chronic back pain, and chronic ankle pain in November 2006.  In September 2007, the Veteran was diagnosed with venous thrombosis deep vessels of the lower right extremity proximal and right extremity DVT.  He was placed on Coumadin for approximately nine months.  By February 2008, Dr. R.C. again noted several diagnoses of record, which included proximal thrombosis of the deep vessels of the lower extremity; thrombophlebitis of the lower extremity deep vessels; and compression arthralgia ankle/foot.  At that time, Dr. R.C. stated that the Veteran was still taking warfarin sodium (Coumadin), which is a noted blood thinner taken in cases of chronic DVT.  

Dr. R.C. concluded that based on his review of the service treatment records and post service records, the Veteran's service-connected right ankle disability and the subsequent treatment and complications related to the disability, contributed to the pulmonary embolism, which ultimately caused his death.  He explained that DVT and thrombophlebitis of the deep veins can persist for many years undiagnosed until they result in a pulmonary embolism, which can also go undiagnosed until it results in major pulmonary symptoms.  Therefore, the fact that the Veteran did not show thrombophlebitis or thrombosis of the deep veins of the lower extremities during his military service, does not mean it did not exist at that time.  In fact, Dr. R.C. noted that in February 2008, when the Veteran was first diagnosed with thrombophlebitis or thrombosis of the deep veins, he reported taking blood thinners for a long time, which is indicative of undetected or undiagnosed DVT and/or thrombophlebitis.  Dr. R.C. also indicated that DVT and resultant pulmonary embolism is more common in those over the age of 60 and much less common for someone in their early 50s, as in the Veteran's case.  

The Board finds Dr. R.C.'s above-noted medical opinion to be both competent and credible medical evidence.  There is no other medical opinion regarding the cause of the Veteran's death associated with the claims file.  

While it is clear that the service-connected right ankle disability was not the principal cause of the Veteran's death, Dr. R.C. clearly determined, after a review of the claims file, that the Veteran's service-connected right ankle disability caused a series of cascading disabilities, which include deep venous thrombophlebitis and deep venous thrombosis (DVT), that contributed substantially to the cause of his death.  By resolving all material questions of law and fact in the appellant's favor, entitlement to service connection for the cause of the Veteran's death is warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


